Citation Nr: 1021406	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service-connected tinea pedis and tinea cruris.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1955 to January 1957.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
a rating in excess of 10 percent for service-connected tinea 
pedis and tinea cruris.  

The Veteran requested a Travel Board hearing; in September 
2007, he withdrew such request.  In July 2009 the case was 
remanded for additional development.  
   
In March 2010, the Board received an additional statement 
from the Veteran.  On review of the statement the Board finds 
that it is cumulative of facts and argument already of 
record, and therefore does not require waiver of RO 
consideration or return to the RO for their initial 
consideration.  38 C.F.R. § 20.1304 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

At no time during the increased rating appeal period has the 
Veteran's tinea pedis and tinea cruris been shown to involve 
20 percent of the entire body (or of exposed areas), or to 
have required intermittent systemic therapy, or to have been 
manifested by deep and nonlinear scarring, scarring that 
limits motion, or scarring that is painful or unstable, or 
that limits function.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinea pedis and tinea 
cruris is not warranted for any time during the claim for 
increase. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Codes (Codes) 7813-77801 to 
7805 (as in effect prior to October 23, 2008 and from that 
date), 7813-7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009), and as interpreted by the United States 
Court of Appeals for Veterans Claims (the Court) have been 
fulfilled. The notice requirements of the VCAA require VA to 
notify the claimant of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain.  In a claim 
for increase, the VCAA requirement is generic notice, that 
is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   
   

In this case, the Veteran was given compliant VCAA notice 
prior to the initial adjudication.  A February 2005 letter 
explained the evidence necessary to substantiate his 
increased rating claim claim, the evidence VA was responsible 
for providing, and the evidence he was responsible for 
providing.  A November 2006 letter informed the Veteran of 
rating and effective date criteria.  A February 2010 
supplemental statement of the case readjudicated the matter 
(curing any notice timing defect).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

With regard to the duty to assist, the Veteran's pertinent 
treatment records have been secured, and the RO arranged for 
VA examinations in March 2005, December 2006, and December 
2009.  The examinations are adequate as they considered the 
evidence of record and the reported history of the Veteran, 
were based on an examination of the Veteran, noted pertinent 
history and findings necessary for a proper determination in 
the matter, offered relevant opinion distinguishing service-
connected from non-service-connecte .  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (VA must provide an examination that 
is adequate for rating purposes).  For these reasons, the 
Board finds that VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim. 

Factual Background

On March 2005 VA (QTC) examination, the Veteran reported 
onset of bilateral foot irritation with pruritis and scaling 
of the groin in 1956.  He noted that he was diagnosed with 
tinea corporis with associated tinea pedis and tinea cruris.  
Skin examination revealed no exfoliations or ulcerative 
changes.  There was mild crusting of 0 percent of exposed 
areas and 20 percent of the full body area surface area 
including the feet and groin.  There was associated 
hyperpigmentation and abnormal texture of greater than six 
square inches.  There was no tissue loss, induration, 
inflexibility, hypopigmentation, or limitation of motion.  
The diagnosis was progression of fungus of the feet and groin 
to scalp, body, and thoracic region.  

An August 2006 private treatment record notes that the 
Veteran presented for evaluation of itching.  The Veteran 
reported that he had problems with itching in the feet and 
groin area with fungus infection.  There were moist, 
hyperpigmented patches involving the inguinal folds.  There 
was peeling and scaling involving the plantar surface of the 
feet and between the toes.  The Veteran had eczematous 
patches around the neck.  The physician prescribed Ertaczo 
cream for the groin and feet and triamcinolone for the 
affected skin of the body.  

A September 2006 private treatment record notes that the 
Veteran presented for follow-up of eczema, intertrigo, tinea 
pedis, and chronic pruritis.  The Veteran reported that the 
medication seemed to help but that his condition flared up 
when he ran out of it.  Examination revealed resolving 
eczematous patches around the neck.  The feet were clearing 
well and the groin area was clear.  

A November 2006 private treatment record notes that the 
Veteran's condition had improved.  His skin was clear with no 
active lesions.  The assessment was eczema and resolved tinea 
pedis.

A November 2006 letter from K.A.T., M.D., notes that the 
Veteran was being treated for eczema which involved 30 
percent of his entire body.  She noted that the Veteran was 
being treated with topical medications and was responding 
slowly.  

On a VA (QTC) examination in December 2006, the Veteran 
reported that he had a rash of his feet and groin, which was 
diagnosed as tinea pedis and tinea cruris.  The history 
included that in the 1980's the Veteran developed a rash all 
over his body (eczema) and was treated with steroid 
medications.  The Veteran reported that, due to the skin 
condition, he had constant itching, shedding, and crusting.  
He reported that over the prior twelve months he received 
topical medication for this condition.  On examination, the 
examiner noted that there was eczema present on the upper 
sternal, upper back, and upper deltoid areas.  The skin was 
characterized by hyperpigmentation of more than six square 
inches.  There was no ulceration, exfoliation, crusting, 
tissue loss, induration, inflexibility, hypopigmentation, 
abnormal texture, or limitation of motion.  The skin lesion 
was 0 percent of an exposed area and 10 percent relative to 
the whole body.  The examiner noted that the Veteran was 
diagnosed with tinea pedis and tinea cruris while in service 
in 1956 and that he developed a completely new rash (eczema) 
which was not service connected.  He stated that the Veteran 
thought that his groin and foot rash had spread to other 
parts of his body.  He concluded that the two rashes had 
incorrectly been put into the same category.  The examiner 
noted that although he did not have the Veteran's medical 
records it did not appear that the rash the Veteran had in 
1956 was the same one that he developed in the 1980's.  In an 
addendum to the examination the examiner noted that the 
Veteran had two different conditions: a fungal infection of 
the feet and groin and eczema all over his body which did not 
seem to be service connected.  

A September 2008 private treatment record notes that the 
Veteran was seen for breaking out on his chest and arms.  
Examination revealed dry patches involving the chest, and 
raised, waxy, pigmented lesions involving the trunk.  There 
were also erythematous papules.  The assessment was eczema.    

On December 2009 VA examination the examiner noted that the 
Veteran had eczema.  Exposed areas affected were less than 5 
percent and the total body area affected was between 20 and 
40 percent.  There was eczema involvement on the forearms, 
trunk, and groin, but no rash on the feet or ankles.  There 
was no evidence of tinea pedis or tinea cruris.  The examiner 
opined that the Veteran's eczema was not caused by or a 
result of tinea pedis or tinea cruris.  He noted that eczema 
was not related to fungal infections such as tinea pedis and 
tinea cruris.  He also noted that, as a rule, eczema occurred 
in the folds of the joints such as elbows, backs of knees, 
wrists, trunk, and hands and that it was rarely seen on the 
feet and in the groin.  

Increased Rating Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's tinea pedis and tinea cruris are rated by 
analogy to Code 7806 (for dermatitis or eczema).  As applies 
to this Veteran's case, Diagnostic Code 7813 provides that 
dermatophytosis (ringworm) of the feet (tinea pedis) and of 
the inguinal area (tinea cruris) are to be rated as scars or 
dermatitis, depending upon the predominant disability.  
38 C.F.R. § 4.118.  

The Codes 7801-7805 (for scars) were revised effective 
October 23, 2008.  Because the Veteran's claim for increase 
was filed in January 2005, he is entitled to a rating under 
either the prior rating criteria for scars, for the entire 
rating period, or the revised criteria for rating scars (if 
such are more favorable), from October 23, 2008.  See 
VAOGCPREC 3-2000.  

As the Veteran's tinea pedis and tinea cruris has been rated 
at 10 percent since January 1981 (more than 20 years), by 
analogy under 7899-7806 (even though the service-connected 
disability is not in fact eczema), the evaluation for the 
service-connected tinea pedis and tinea cruris is protected 
by law against reduction.  38 C.F.R. § 3.951 (2009).  
Accordingly, the Board will direct its attention to the 
criteria that would provide the Veteran with a rating in 
excess of 10 percent for the service-connected tinea pedis 
and tinea cruris.   

Under Codes 7813-7806 (by analogy), a 30 percent rating is 
warranted for involvement of 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; when 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating requires more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12- month period.  38 C.F.R. 
§ 4.118.  

Under pre-October 23, 2008 Codes 7801-7805, a 20 percent 
rating is warranted for a scar (not on the head, face, or 
neck) when it is: deep or causes limited motion and  involves 
an area or areas exceeding 12 square inches (77 sq. cm), a 30 
percent rating is warranted for an area or areas exceeding 72 
square inches (465 sq. cm), and a 40 percent rating is 
warranted for an area or areas exceeding 144 square inches 
(929 sq. cm) (Code 7801).  38 C.F.R. § 4.118 (as in effect 
prior to October 23, 2008).    

Under the revised criteria for scars (7801-7805) effective 
October 23, 2008, a 20 percent rating is warranted for a scar 
(not on the head, face, or neck) when it is: A burn or other 
scar(s) that is deep and nonlinear involving an area of at 
least 12 square inches (77 sq. cm), a 30 percent rating is 
warranted for involvement of at least 72 square inches (465 
sq. cm), and a 40 percent rating is warranted for involvement 
of 144 square inches (929 sq. cm) or greater (Code 7801).  A 
20 percent rating is warranted when there are three or four 
scars that are painful or unstable, and a 30 percent rating 
is warranted for involvement of five or more scars that are 
painful or unstable (Code 7804).  Scars can also be rated 
under an appropriate diagnostic code for limitation of 
function (Code 7805).  38 C.F.R. § 4.118 (effective from 
October 23, 2008).    

Increased Rating Analysis

Considering initially a rating under the prior criteria for 
scars, the Veteran's tinea pedis and tinea cruris is not 
shown to be deep or cause limited motion. Consequently a 20 
percent (or higher) rating under Code 7801 is not warranted 
for any period.  38 C.F.R. § 4.118 (as in effect prior to 
October 23, 2008).

Likewise, considering the revised criteria for scars, the 
Veteran's tinea pedis and tinea cruris is not shown to be 
deep and nonlinear nor is it painful or unstable, or cause 
limitation of function for any period.  Consequently, a 20 
percent (or higher) rating under Codes 7801-7805 is not 
warranted for the rating period from October 23, 2008.  
38 C.F.R. § 4.118 (effective from October 23, 2008).

As the weight of the evidence shows that the service-
connected tinea pedis and tinea cruris does not meet the 
criteria for a higher rating than 10 percent under Codes 
7801-7805 (for scars) for any period, the Board will look to 
whether the next higher (30 percent) rating under Code 7806 
(for dermatitis or eczema) are met for any period.  The 
medical evidence of record and examination reports do not 
reveal intermittent systemic therapy and a rating based on 
use of oral immunosuppressive drugs or corticosteroids is not 
warranted.  Consequently, for a 30 percent rating under Code 
7806 the Veteran must have involvement of tinea pedis and 
tinea cruris of 20 percent to 40 percent of the entire body.  
38 C.F.R. § 4.118. 

While the findings on March 2005 examination were reported as 
all skin involvement of 20 percent of the full body surface 
area, and that fungus of the feet and groin had progressed to 
the scalp, body, and thoracic area; however, such overall 
percentages assigned for full body surface area do not 
reflect only the service-connected disability of tinea pedis 
and tinea cruris, but erroneously encompass non-service-
connected eczema.  See 38 C.F.R. § 4.14 (the use of 
manifestations not resulting from service-connected disease 
or injury in establishng the service-connected rating 
violates the rule against pyramiding).  Such is evidenced by 
the fact that the feet and groin do not constitute 20 percent 
of the total body area, and the examiner's inclusion of 
eczema as part of the service-connected disability, as 
reflected in the opinion (reported as a diagnosis) of 
"progression to scalp, body, and diffuse thoracic 
inclusion."  This March 2005 VA examination report 
assessment of 20 percent of full body surface area affected 
and the opinion that the tinea had progressed are outweighed 
by the other competent evidence of record.  

Private treatment evidence includes a November 2006 letter 
from a private treating physician, as well as private 
treatment records dated in 2006, reflect that the Veteran's 
eczema involved 10 percent to 30 percent of his body, and 
that the eczema was being treated with a topical medication.  
This evidence also notes the distinct complaints of itching 
of the feet and groin, as well as other complaints of eczema 
in other areas of the body.  The treatment records reflect 
that the Veteran was being treated with different medications 
for the tinea pedis and tinea cruris (Ertaczo cream) and 
eczema (triamcinolone cream). 

On December 2006 examination, the examiner separated out the 
Veteran's service-connected tinea pedis and tinea cruris from 
his non-service-connected eczema noting that the Veteran was 
diagnosed with tinea pedis and tinea cruris in 1956, and that 
he developed eczema in the 1980's.  The examiner concluded 
that the two rashes had incorrectly been put into the same 
category.  The examiner emphasized that the rashes were 
distinct conditions and summarized that the two separate 
conditions were a fungal infection of the feet and groin and 
non-service-connected eczema over the Veteran's body.  
Notably, tinea cruris affects the groin area.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1955 (31st ed. 2007) (noting 
that tinea cruris is "tinea in the groin or perineal area, 
sometimes spreading to nearby regions, seen most often in 
males who have tinea pedis and have the same etiologic agent 
for both infections.").  Tinea pedis affects the feet.  Id.  
The Veteran's non-service-connected eczema involves his upper 
body, neck, deltoids, and thoracic area.   

The December 2009 VA examiner further made the distinction 
between tinea pedis and tinea cruris and eczema, noting that 
they were not causally related.  He elaborated, stating that 
eczema occurred in the folds of the joints such as elbows, 
backs of knees, wrists, trunk, and hands, and that it was 
rarely seen on the feet and in the groin.  This contradicts 
the opinion on March 2005 examination that the Veteran's 
tinea pedis and tinea cruris had spread to the upper portions 
of his body.  As the opinions of the December 2006 and 
December 2009 examiners agree, the greater weight of the 
probative evidence rests with a finding that the Veteran's 
upper body eczema is wholly separate from his service-
connected tinea pedis (of the feet) and tinea cruris (of the 
groin).  As such, the March 2005 examination that provides a 
finding of 20 percent whole body involvement is not probative 
of the Veteran's involvement of service-connected tinea pedis 
and tinea cruris as it includes areas affected by non-
service-connected eczema.  See 38 C.F.R. § 4.14. 

Notably, at no time during the appeal period has the 
Veteran's tinea pedis and tinea cruris alone been manifested 
by 20 percent or more involvement of the entire body or of 
exposed areas.  In summary, the Veteran's tinea pedis and 
tinea cruris does not meet (and is not shown to at any time 
during the appeal period have met) any applicable schedular 
criteria for a rating in excess of 10 percent for such 
disability.  Consequently, a schedular rating in excess of 10 
percent is not warranted for any period of increased rating 
claim on appeal.  

The Board has also considered whether referral for 
extraschedular consideration is indicated by the record.  
There is no objective evidence or allegation in the record of 
symptoms of and/or impairment due to tinea pedis and tinea 
cruris not encompassed by the criteria for the 10 percent 
schedular rating assigned.  Therefore, the schedular criteria 
are not inadequate.  Accordingly, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111 (2008).  

Finally, as there is no indication in the record, and the 
Veteran has not alleged unemployability due to service-
connected tinea pedis and tinea cruris, the matter of 
entitlement to a total rating based on individual 
unemployability is not raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 

In light of the foregoing, the preponderance of the evidence 
is against the Veteran's claim; accordingly, the benefit of 
the doubt doctrine does not apply.  The claim must be denied.  
38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for tinea pedis and tinea 
cruris is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


